February 27, 1939


Mr. A. W. Carothers
County Attorney
Loving County
Mentone, Texas
Dear Mr. Carothers:             Opinion No. O-377
                                Re: Whether or not It is legal..
                                     to issue bonds to build road
                                     if petition ena oi+er for
                                     election state road runs
                                     through only two commissioners1
                                     precincts
           This will acknowledge receipt   of your   letter of Feb-
ruary 15, 1939, which reads as follows:
             "Loving County is desirous of putting In a
      r&d from Mentone to the county line east, which
      road will run through commlssLonetislprecincts Nos.
      1 and 4 only, and does not Fun through commissioners1
      precincts Nos. 2 and 3 at all.
             "Would it be legal to vote bonds for the
      county to build this road If we desLgnate in the
      petition and order for the election that the'road
      for which the proceeds of the bonds are to be used
      runs through only two coimnlssioners'precincts?"
           It is our underatandlng from your letter that yoiiare
InterListedin the proper purpose clause to be used in your peti-
tion and order for election. The purpose clause should be word-
ed as follows;
             '%or the purpose of the construction, main-
      t'enanceand operation of macadamlzed, graveled or
      paved roads-and turnpikes, or in aid thereof".
      Article 752a, R.C,S., Article .3, Section 52, Con-
      stitution of the State of Texas.
            -If you want to designate, in addition to he above
purpose clause, in your petition and election order the exact
route of the road and show that It will only mn through two
cbmmlssioners  1 precincts, we know of no objections that we could
mske'to your transcript for that reason.
Mr. A.M. Carothers, February 27,   1939,   Page #2       C-377


              Rowever,a statement of the road to be constructed,
the route, and the amount to be expended for each tgpe of.cbti-
structlon, Is unnecessary, undesirable and has no proper place
in the petition, the selectionorder and other proceedings. The
hoinmisslone~s’   CoUrt can cover all of these matters in a aep-
arate order to be passed at any time befotiethe election. The
&urtsYheve ruled that isnorder of this natur'econstltiiteia
valid and binding contract between the court and the taxpayers.
Black vs. Strength, 246 S.W. 7~9.
           Trusting that this answers your question, we remain
                                    Very   tntly sours
                              ATT'ORNEYGENERAL ~W TEXAS

                                    By s/Clauae”o.  Boothman
                                          Assistant

COB:s:wc
Approved:
s/Gerald C. Mann
ATTORNFX GENERAL OF TEXAS